Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

     This Common Stock Purchase Agreement (this “Agreement”) is dated as of
March 30, 2006 by and among Intelligroup, Inc., a New Jersey corporation (the
“Company”), and each purchaser identified on the signature page hereto (each a
“Purchaser” and collectively, the “Purchasers”).

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended, the
Company desires to issue and sell to each Purchaser, and each Purchaser desires
to purchase from the Company, common stock of the Company as more fully
described in this Agreement; and

     WHEREAS, the Company has established a special committee of the
disinterested members of the Board of Directors (the “Special Committee”) to
evaluate and approve this Agreement and the transactions contemplated hereby,
and the Special Committee has approved this Agreement and the transactions
contemplated hereby,

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I
DEFINITIONS

     1.1      Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:            “Act”
means the New Jersey Shareholders Protection Act.            “Affiliate” means
any Person that, directly or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with a Person, as such
terms are used in and construed under Rule 144.            “Board” means the
Board of Directors of the Company.            “Business Day” means any day other
than Saturday, Sunday or a federal holiday on which the offices of the
Commission are not open.            “Closing” means the closing of the sale and
purchase of the Shares pursuant to Section 2.1.            “Closing Date” means
the date of the Closing.            “Commission” and “SEC” each mean the
Securities and Exchange Commission.            “Common Stock” means the common
stock of the Company.    

--------------------------------------------------------------------------------



       “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.            “Convertible Securities” means any stock or securities
(other than Options) convertible into or exercisable or exchangeable for Common
Stock.            “Eligible Market” means any of the New York Stock Exchange,
the American Stock Exchange, the Nasdaq National Market, the Nasdaq Capital
Market or the OTC Bulletin Board.            “Exchange Act” means the Securities
Exchange Act of 1934, as amended.            “Excluded Stock” means the issuance
of Common Stock (A) upon exercise or conversion of any options or other
securities described in Schedule 3.1(e) (provided that such exercise or
conversion occurs in accordance with the terms thereof, without amendment or
modification, and that the applicable exercise or conversion price or ratio is
described in such schedule), (B) in connection with any grant of options to
employees, officers, directors or consultants of the Company approved by the
Board or compensation committee thereof, pursuant to a stock option plan duly
adopted by the Board or in respect of the issuance of Common Stock upon exercise
of any such options, (C) in connection with a bona fide transaction under Rule
144A placed on a firmly underwritten basis, (D) in connection with acquisitions,
strategic alliances or other similar business combinations approved by the Board
including at least one Investor Director, or (E) in connection with any debt
financing from a bank or similar financial institution that is approved by the
Board including at least one Investor Director.            “Lien” means any
lien, charge, claim, security interest, encumbrance, right of first refusal or
other restriction.            “Options” means any rights, warrants or options to
subscribe for or purchase Common Stock or Convertible Securities.            
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.             “Rule 144,” “Rule 144A,” “Rule 415,” and “Rule 424” means
Rule 144, Rule 144A, Rule 415 and Rule 424, respectively, promulgated by the
Commission pursuant to the Securities Act, as such Rules may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect as such Rule.            “SAIF”
means SB Asia Infrastructure Fund, L.P.            “Securities Act” means the
Securities Act of 1933, as amended.    

2

--------------------------------------------------------------------------------



       “Shares” means an aggregate of 6,666,667 shares of Common Stock to be
issued and sold to the Purchasers at the Closing.            “Subsidiary” means
any Person in which the Company, directly or indirectly, owns capital stock or
holds an equity or similar interest that are required to be listed in Schedule
3.1(a).            “Trading Day” means any day on which the Common Stock is
listed or quoted and traded on any Eligible Market or (b) if the Common Stock is
not then listed or quoted and traded on any Eligible Market, then any Business
Day.            “Trading Market” means any Eligible Market on which the Common
Stock is then listed or quoted.            “Transaction Documents” means this
Agreement, the Transfer Agent Instructions and any other documents or agreements
executed in connection with the transactions contemplated hereunder.      
     “Transfer Agent” means the Company’s transfer agent.            “Transfer
Agent Instructions” means the Irrevocable Transfer Agent Instructions, in the
form of Exhibit A, executed by the Company and delivered to and acknowledged in
writing by the Transfer Agent.

ARTICLE II
PURCHASE AND SALE

     2.1      Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall purchase from the Company, the number of Shares at the
aggregate purchase price as indicated below such Purchaser’s name on the
signature page of this Agreement. The Closing shall take place upon satisfaction
or waiver of all applicable conditions in Section 5 below, or at such other time
as the parties may mutually agree. The Closing shall occur at the offices of
Intelligroup, Inc. or at such other location as the parties may mutually agree.
The purchase price of the Shares shall be $10,000,000.00 ($1.50) per Share.

       2.2      Closing Deliveries.

                (a)      At the Closing, the Company shall deliver or cause to
be delivered to each Purchaser the following:

                    (i)      one or more stock certificates, or such other
evidence of stock ownership as such Purchaser may reasonably request, free and
clear of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Shares indicated below such
Purchaser’s name on the signature page of this Agreement, registered in the name
of such Purchaser; and

3

--------------------------------------------------------------------------------



              (ii)      duly executed Transfer Agent Instructions acknowledged
by the Transfer Agent.

                (b)      At the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the purchase price for the Shares being purchased
by such Purchaser, in United States dollars and in immediately available funds,
by wire transfer to an account designated in writing by the Company for such
purpose.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

     3.1      Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Purchasers as follows:    

            (a)      Subsidiaries. The Company has no direct or indirect
Subsidiaries other than those listed in Schedule 3.1(a). Except as disclosed in
Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock or comparable equity interests of each Subsidiary free and clear of any
Lien, and all the issued and outstanding shares of capital stock or comparable
equity interests of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.

                (b)      Organization and Qualification. Each of the Company and
the Subsidiaries is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not or could not reasonably be expected to, individually or in the
aggregate, (i) materially adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or result in a material
adverse effect on the results of operations, assets, properties, liabilities
(absolute, accrued, contingent or otherwise), business or financial condition of
the Company and the Subsidiaries, taken as a whole, or (iii) adversely impair
the Company's ability to perform fully on a timely basis its obligations under
any of the Transaction Documents (any of (i), (ii) or (iii), a "Material Adverse
Effect").

                (c)      Authorization; Enforcement. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company and no further consent or action
is required by the Company, its Board of Directors or its stockholders. Each of
the Transaction Documents has been (or upon delivery will be) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such may be limited by
applicable bankruptcy, insolvency, reorganization or other laws affecting
creditors' rights generally and by general equitable principles.

4

--------------------------------------------------------------------------------



            (d)      Issuance of the Shares. The Shares are duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and shall not be subject to preemptive rights or similar rights of
stockholders.

                (e)      Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(e). All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
with all applicable securities laws. Except pursuant to the Common Stock
Purchase Agreement dated September 29, 2004 by and among the Purchasers, and
except as disclosed in Schedule 3.1(e), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. There are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issue and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchaser) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.

                (f)      Contracts.

                    (i)      Each of the Material Contracts has been filed as an
exhibit to the SEC Reports and other than the Material Contracts, neither the
Company nor any Subsidiary has any agreements, contracts and commitments that
are material to the Company and not made in the ordinary course of business.

                    (ii)      Except as described in Schedule 3.1(f), the
Company and each Subsidiary is not materially restricted by agreement from
carrying on its business anywhere in the world.

                (g)      Compliance. Except as set forth in Schedule 3.1(g),
neither the Company nor any Subsidiary (i) is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not, individually or in the aggregate, have or result in a Material
Adverse Effect.

5

--------------------------------------------------------------------------------



            (h)      Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens that do not materially affect the value of such property
and do not materially interfere with the use made, and proposed to be made, of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases, free and clear of all Liens, of
which the Company and the Subsidiaries are in compliance.

                (i)      Certain Fees. Except for the fees due to the financial
advisor engaged by the Special Committee, no brokerage or finder's fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement, and the
Company has not taken any action that would cause any Purchaser to be liable for
any such fees or commissions.

                (j)      Private Placement. Neither the Company nor any Person
acting on the Company's behalf has sold or offered to sell or solicited any
offer to buy the Shares by means of any form of general solicitation or
advertising. Neither the Company nor any of its Affiliates nor any Person acting
on the Company's behalf has, directly or indirectly, at any time within the past
six months, made any offer or sale of any security or solicitation of any offer
to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale of the Shares as
contemplated hereby or (ii) cause the offering of the Shares pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market. The issuance and sale of the Shares hereunder does not conflict with or
violate any rules or regulations of any Trading Market. The Company is not, and
is not an Affiliate of, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. The Company is not a United States
real property holding corporation within the meaning of the Foreign Investment
in Real Property Tax Act of 1980.

                (k)      Registration Rights. Except as set forth in the Common
Stock Purchase Agreement dated September 29, 2004 by and among Company and the
Purchasers, as amended, the Company has not granted or agreed to grant to any
Person any rights (including "piggy-back" registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied or waived.

6

--------------------------------------------------------------------------------



            (l)      Application of Takeover Protections. Except for the Act,
there is no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's charter documents or the laws of its
state of incorporation that is or could become applicable to any of the
Purchasers as a result of Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company's issuance of the
Shares and the Purchasers' ownership of the Shares.

                (m)       Disclosure. The Company understands and confirms that
each of the Purchasers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosures provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company are true and correct and do not contain any untrue statement of a
material fact or, to the best of the Company's knowledge, omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2.

                (n)      Acknowledgment Regarding Purchasers' Purchase of
Shares. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm's length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company or any other Purchaser (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
any Purchaser or any of their respective representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to such Purchaser's purchase of the Shares. The Company further
represents to each Purchaser that the Company's decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

                (o)      Patents and Trademarks. The Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights that are necessary or material for use in
connection with their respective businesses and which the failure to so have
would, or could reasonably be expected to, have a Material Adverse Effect
(collectively, the "Intellectual Property Rights"). Neither the Company nor any
Subsidiary has received written notice that, or has knowledge that, the
Intellectual Property Rights used by the Company or any Subsidiary conflicts
with, or violates or infringes upon, the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company is not aware of any claim or potential claim
against the Company or any Subsidiary regarding any of the Intellectual Property
Rights. The Company or any Subsidiary does not, in the conduct of its business,
infringe or conflict with any right or patent of any third party, or any
discovery, invention, product or process that is the subject of a patent
application filed by any third party, known to the Company. The Company and each
Subsidiary has taken reasonable steps to protect the material intellectual
property of the Company. The execution, delivery and performance by the Company
of this Agreement, and the consummation of the transactions contemplated hereby,
will not result in the loss or impairment of, or give rise to any right of any
third party to terminate or materially alter, any of the Company's or any
Subsidiary's material rights to own any of its intellectual property or its
material rights under any agreements relating to such intellectual property, nor
require the consent of any governmental authority or third party in respect of
any such intellectual property.

7

--------------------------------------------------------------------------------



            (p)      Employee Benefit Plans; Employee Matters. The Company and
each Subsidiary is in compliance in all material respects with all currently
applicable laws and regulations respecting employment, discrimination in
employment, terms and conditions of employment, wages, hours and occupational
safety and health and employment practices, and is not engaged in any unfair
labor practice. To the Company's knowledge, no employees of the Company or any
Subsidiary are in violation of any term of any material employment contract,
patent disclosure agreement, noncompetition agreement or any restrictive
covenant to a former employer relating to the right of any such employee to be
employed by the Company or any Subsidiary because of the nature of the business
conducted or presently proposed to be conducted by the Company or any Subsidiary
or to the use of trade secrets or proprietary information of others. No key
employee of the Company or any Subsidiary has given written notice of
resignation to the Company or any Subsidiary and, to the Company's knowledge, no
key employee intends to terminate his or her employment with the Company or any
Subsidiary.

                (q)      Insurance. The Company and the Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. Neither the Company nor any Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

                (r)      Regulatory Permits. The Company and the Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as described in the SEC Reports, except where the
failure to possess such permits would not, individually or in the aggregate,
have or result in a Material Adverse Effect ("Material Permits"), and neither
the Company nor any Subsidiary has received any notice of proceedings relating
to the revocation or modification of any Material Permit.

8

--------------------------------------------------------------------------------



            (s)      Environmental Laws. Except as would not have a Material
Adverse Effect, the Company and each of the Subsidiaries is not in violation of
any applicable statute, law or regulation relating to the environment or
occupational health and safety, and no material expenditures are or will be
required in order to comply with any such existing statute, law or regulation.

       3.2      Representations and Warranties of the Purchaser. Each Purchaser
hereby, as to itself only and for no other Purchaser, represents and warrants to
the Company as follows:

                (a)      Organization; Authority. Such Purchaser is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Purchaser of the
Shares hereunder has been duly authorized by all necessary action on the part of
such Purchaser. This Agreement has been duly executed and delivered by such
Purchaser and constitutes the valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms.

                (b)      Investment Intent. Such Purchaser is acquiring the
Shares as principal for its own account for investment purposes only and not
with a view to or for distributing or reselling such Shares or any part thereof,
without prejudice, however, to such Purchaser’s right, subject to the provisions
of this Agreement, at all times to sell or otherwise dispose of all or any part
of such Shares pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by such Purchaser to hold the
Shares for any period of time.

                (c)      Purchaser Status. At the time such Purchaser was
offered the Shares it was, and at the date hereof it is, an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

                (d)      Experience of such Purchaser. Such Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment. Such Purchaser is able
to bear the economic risk of an investment in the Shares and, at the present
time, is able to afford a complete loss of such investment.

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

     4.1      Transfer Restrictions.

                (a)      The Shares may only be disposed of pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. In connection with
any transfer of Shares other than (i) pursuant to an effective registration
statement, (ii) to the Company or (iii) pursuant to Rule 144(k), except as
otherwise set forth herein, the Company may require the transferor to provide to
the Company an opinion of counsel selected by the transferor (reasonably
acceptable to the Company) to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its Transfer Agent, without any such legal opinion, any transfer of
Shares by a Purchaser to an Affiliate of such Purchaser, provided that no
registration of such transfer is required under the Securities Act. In addition,
a Purchaser shall not knowingly transfer any Shares to a competitor of the
Company.

9

--------------------------------------------------------------------------------



            (b)      The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of the following legend on any certificate
evidencing Shares:

      THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

Certificates evidencing Shares shall not be required to contain such legend or
any other legend (i) while a Registration Statement covering the resale of such
Shares is effective under the Securities Act, or (ii) following any sale of such
Shares pursuant to Rule 144, or (iii) if such Shares are eligible for sale under
Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the Staff of the Commission). At such time as a legend
is no longer required for certain Shares, the Company will no later than three
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a legended certificate representing such Shares, deliver or
cause to be delivered to such Purchaser a certificate representing such Shares
that is free from the restrictive legends set forth above. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
For so long as any Purchaser owns Shares, the Company will not effect or
publicly announce its intention to effect any exchange, recapitalization or
other transaction that effectively requires or rewards physical delivery of
certificates evidencing the Common Stock.

10

--------------------------------------------------------------------------------



          (c)      The Company acknowledges and agrees that a Purchaser may from
time to time pledge or grant a security interest in some or all of the Shares in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Shares and, if required under the terms of such
agreement, loan or arrangement, such Purchaser may transfer pledged or secured
Shares to the pledgees or secured parties. Such a pledge or transfer would not
be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such required documentation as a pledgee or
secured party of Shares may reasonably request in connection with a pledge or
transfer of the Shares, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

       4.2      Integration. The Company shall not, and shall use its
commercially reasonable best efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchaser, or that would be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any Trading Market.

       4.3      Reservation of Shares. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.

       4.4      Subsequent Placements.

                (a)      Except for entering into a new credit agreement
approved by the Company’s Board of Directors, for so long as Purchasers and/or
their Affiliates hold at least 10% of the outstanding Common Stock (the
“Subsequent Placement Period”), the Company will not, directly or indirectly,
offer, sell, grant any option to purchase, or otherwise dispose of (or announce
any offer, sale, grant or any option to purchase or other disposition of) any of
its or the Subsidiaries’ equity or equity equivalent securities, including
without limitation any debt, preferred stock or other instrument or security
that is, at any time during its life and under any circumstances, convertible
into or exchangeable or exercisable for Common Stock or Common Stock Equivalents
(any such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) unless the Company shall have first complied with this
Section 4.4(a).

                    (i)      The Company shall deliver to each Purchaser a
written notice (the “Offer”) of any proposed or intended issuance or sale or
exchange of the securities being offered in a Subsequent Placement (the “Offered
Securities”), which Offer shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons or entities (if known) to
which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with Purchaser on the
same terms as those set forth in the Subsequent Placement a portion of the
Offered Securities based on such Purchaser’s pro rata percentage holdings of the
outstanding Common Stock at the time of the Offer (the “Basic Amount”), and with
respect to each Purchaser that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Purchasers as such Purchaser shall indicate it will purchase or acquire
should the other Purchasers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).

11

--------------------------------------------------------------------------------



              (ii)      To accept an Offer, in whole or in part, a Purchaser
must deliver a written notice to the Company within ten (10) Trading Day(s)
after receipt of the Offer, setting forth the portion of the Purchaser’s Basic
Amount that such Purchaser elects to purchase and, if such Purchaser shall elect
to purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Purchaser elects to purchase (in either case, the “Notice of Acceptance”).
If the Basic Amounts subscribed for by all Purchasers are less than the total of
all of the Basic Amounts, then the Purchaser who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), the Purchaser who has subscribed for any Undersubscription Amount
shall be entitled to purchase on that portion of the Available Undersubscription
Amount as the Basic Amount of such Purchaser bears to the total Basic Amounts of
all Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Board to the extent its deems reasonably necessary.

                    (iii)      The Company shall have sixty (60) Trading Days
from the expiration of the period set forth in Section 4.4(a)(ii) above to
issue, sell or exchange all or any part of such Offered Securities as to which a
Notice of Acceptance has not been given by the Purchasers (the “Refused
Securities”), but only upon terms and conditions (including, without limitation,
unit prices and interest rates) that are not materially more favorable to the
acquiring Person or Persons or materially less favorable to the Company than
those set forth in the Offer.

                    (iv)      In the event the Company shall propose to sell
less than all the Refused Securities (any such sale to be in the manner and on
the terms specified in Section 4.4(a)(iii) above), then each Purchaser may, at
its sole option and in its sole discretion, reduce the number or amount of the
Offered Securities specified in its Notice of Acceptance to an amount that shall
be not less than the number or amount of the Offered Securities that the
Purchaser elected to purchase pursuant to Section 4.4(a)(ii) above multiplied by
a fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to such Purchaser pursuant to Section
4.4(a)(ii) above prior to such reduction) and (ii) the denominator of which
shall be the original amount of the Offered Securities. In the event that any
Purchaser so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to such Purchaser in
accordance with Section 4.4(a)(i) above.

12

--------------------------------------------------------------------------------



              (v)      Upon the closing of the issuance, sale or exchange of all
or less than all of the Refused Securities, the Purchasers shall acquire from
the Company, and the Company shall issue to the Purchasers, the number or amount
of Offered Securities specified in the Notices of Acceptance, as reduced
pursuant to Section 4.4(a)(iv) above if the Purchasers have so elected, upon the
terms and conditions specified in the Offer. The purchase by the Purchasers of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchasers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Purchaser and their respective counsel.

                    (vi)      Any Offered Securities not acquired by the
Purchasers or other Persons in accordance with Section 4.4(a)(iii) above may not
be issued, sold or exchanged until they are again offered to the Purchasers
under the procedures specified in this Agreement.

                (b)      The restrictions contained in paragraph (a) of this
Section shall not apply to Excluded Stock.

       4.5      Securities Laws Disclosure; Publicity. The Company shall, on the
Closing Date, issue a press release or other public disclosure acceptable to the
Purchasers disclosing all material terms of the transactions contemplated
hereby. The Company shall, on or before the fourth Business Day following the
Closing Date, file a Current Report on Form 8-K with the Commission (the “8-K
Filing”) describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement, in the form required by the Exchange Act; provided that, to
the extend permitted by law, the Company may make such disclosures and filings
on a periodic report on Form 10-K or 10-Q, and the filing of such periodic
report shall be deemed the “8-K Filing,” provided that such periodic report is
filed on or before the fourth Business Day following the Closing Date.
Thereafter, the Company shall timely file any filings and notices required by
the Commission or applicable law with respect to the transactions contemplated
hereby and provide copies thereof to the Purchasers promptly after filing.
Except with respect to the 8-K Filing and the press release referenced above (a
copy of which will be provided to the Purchasers for their review as early as
practicable prior to its filing), the Company shall, at least two Trading Days
prior to the filing or dissemination of any disclosure required by this
paragraph, provide a copy thereof to the Purchasers for their review. The
Company and the Purchasers shall consult with each other in issuing any press
releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or Trading Market
with respect to the transactions contemplated hereby, and neither party shall
issue any such press release or otherwise make any such public statement, filing
or other communication without the prior consent of the other, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement, filing or
other communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior consent of such Purchaser, except to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchaser with prior notice of such disclosure.
Subject to the foregoing, neither the Company nor any Purchaser shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Purchaser, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) Purchaser shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

13

--------------------------------------------------------------------------------



     4.6      Use of Proceeds. The Company shall use the net proceeds from the
sale of the Shares hereunder for capital expenditures and working capital
purposes. Unless otherwise approved in writing by SAIF, the Company shall not
use the net proceeds to redeem any Company equity or equity-equivalent
securities or to settle any litigation outstanding on the Closing Date.

       4.7      Inspection Rights.Purchasers shall have the right to visit and
inspect any of the properties of the Company or any of its subsidiaries at such
reasonable times and as often as may be reasonably requested; provided, however,
that the Company shall not be obligated under this Section 4.7 with respect to
information which the Board determines in good faith is confidential or
attorney-client privileged and should not, therefore, be disclosed.

       4.8      Reports. So long as Purchasers and/or their Affiliates continue
to hold at least 10% of the outstanding Common Stock, the Company shall, upon
request of the Purchasers, provide Purchasers with all materials submitted to
the Board at the same time and in the same manner as such materials are provided
to the directors.

       4.9      Board Representation.

                (a)      From and after the Closing until Purchasers and/or
their Affiliates no longer hold at least 10% of the outstanding Common Stock,
Purchasers shall have the right to designate one (1) member of the Board; from
and after the Closing until Purchasers and/or their Affiliates no longer hold at
least 15% of the outstanding Common Stock, Purchasers shall have the right to
designate a second member of the Board; from and after the Closing until
Purchasers and/or their Affiliates no longer hold at least 20% of the
outstanding Common Stock, Purchasers shall have the right to designate a third
member of the Board; from and after the Closing until Purchasers and/or their
Affiliates no longer hold at least 40% of the outstanding Common Stock,
Purchasers shall have the right to designate a fourth member of the Board; and
from and after the Closing until Purchasers and/or their Affiliates no longer
hold at least 50% of the outstanding Common Stock, Purchasers shall have the
right to designate a fifth member of the Board (collectively, the “Investor
Directors”).The Company shall recommend the election of the Investor Directors
at each meeting of shareholders where the election of directors is considered
and shall use its best efforts to cause the Investor Directors to be elected and
re-elected to the Board. Purchasers shall have the right to remove or replace
any of the Investor Directors by giving notice to such Investor Director and the
Company, and the Company shall use its best efforts to effect the removal or
replacement of any such Investor Director. Unless prohibited by applicable law,
Investors shall have the right to have two Investor Directors, as determined by
Purchasers, be members of each committee of the Board, and the Company shall use
its best efforts to appoint and maintain such Investor Directors on each
committee of the Board, as requested by Purchasers. Any Investor Director who is
not a member of a committee of the Board shall have the right to attend all
meetings of such committee as a non-voting observer.

                (b)      Subject to any limitations imposed by applicable law,
the Investor Directors shall be entitled to the same perquisites, including
stock options, reimbursement of expenses and other similar rights in connection
with such person’s membership on the Board, as every other non-employee member
of the Board.

14

--------------------------------------------------------------------------------



     4.10      Restrictive Covenants. For so long as Purchasers and/or their
Affiliates continue to hold at least 15% of the outstanding Common Stock,
without the prior written consent of Purchasers, the Company shall not (and
shall cause its respective Subsidiaries not to):

                (a)      purchase or redeem any securities of the Company other
than pro rata from all stockholders pursuant to a tender offer;

                (b)      sell, transfer or otherwise dispose of all or
substantially all of the Company’s assets or take any action which results in
the holders of the Common Stock prior to the transaction owning less than 80% of
the voting power of the Company’s capital stock after the transaction;      
          (c)      take any action that may result in the Common Stock ceasing
to be registered pursuant to Section 12 of the Exchange Act;

                (d)      amend the Company’s articles of incorporation or
bylaws;

                (e)      issue any equity securities senior to the Common Stock
(including as to liquidation, dividends or participation in earnings);

                (f)      issue any common stock or securities convertible into
or exercisable for Common Stock other than to employees, directors or other
service providers pursuant to plans approved by the Board;

                (g)      liquidate or dissolve the Company;

                (h)      declare or pay any dividends;

                (i)      change the authorized number of directors; or

                (j)      agree to do any of the foregoing.

15

--------------------------------------------------------------------------------



     4.11      Future Acquisitions. The Company acknowledges and agrees that the
Board has approved any and all "business combinations" (as that term is defined
in the Act) by and between the Company and any one or more of the Purchasers
and/or any one or more "affiliates" and/or "associates" thereof (in each case,
as the Act defines those terms) (a "Purchaser Business Combination"); provided
that if the future Purchaser Business Combination would otherwise have been
prohibited by the Act (a "Covered Combination"), then (1) the Company shall
first obtain an opinion from a nationally-recognized financial advisor retained
by and reporting to a committee of the Board (which committee is hereby
authorized and shall consist solely of those Board members who, at such time,
are disinterested directors) that such transaction is either fair to the
shareholders of the Company from a financial point of view or necessary for the
continued financial viability of the Company; and (2) in addition, if such
Covered Combination is a transaction for which shareholder approval is required
by law, then, such transaction must be approved by a majority of the
shareholders that are unaffiliated with the Purchasers; and provided further
that notwithstanding the foregoing, neither of the restrictions in clause (1) or
(2) of the preceding proviso shall apply to any Purchaser Business Combination
if the primary purpose of such transaction is to reincorporate the Company in
another jurisdiction and following such transaction the common stock of the
surviving corporation is beneficially owned by substantially the same persons
and in substantially the same percentages as the common stock of the Company was
beneficially owned immediately prior to the transaction.

ARTICLE V
CONDITIONS

     5.1      Conditions Precedent to the Obligations of the Purchaser. The
obligation of Purchasers to acquire Shares at the Closing is subject to the
satisfaction or waiver by Purchasers, at or before the Closing, of each of the
following conditions:

                (a)      Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date.

                (b)      Performance. The Company and each other Purchaser shall
have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by it at or prior to the Closing.

                (c)      Board Approval. The Board shall have taken all
necessary actions to approve the Transaction Documents and the sale of the
Shares in accordance with applicable laws, including the Act, as applicable.    
            (d)      Compliance Certificate. The Company shall have delivered to
Purchasers a certificate executed by the Chief Executive Officer or Chief
Financial Officer of the Company, certifying that the conditions specified in
subsections (a) and (b) of this Section 5.1 have been satisfied.

16

--------------------------------------------------------------------------------



     5.2      Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

                (a)      Representations and Warranties. The representations and
warranties of the Purchaser contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date; and

                (b)      Performance. The Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Purchaser at or prior to the Closing.

                (c)      Special Committee and Board Approval. The Special
Committee of the Board and the Board shall have taken all necessary actions to
approve the Transaction Documents and the sale of the Shares in accordance with
applicable laws, including the Act, as applicable.

                (d)      Fairness Opinion. The Company shall have received a
fairness opinion from Management Planning, Inc.

ARTICLE VI
REGISTRATION RIGHTS

     6.1      Registration. With respect to the Shares, the Purchasers shall be
entitled to the rights and subject to the obligations as set forth in Article VI
of the Common Stock Purchase Agreement dated September 29, 2004 by and among the
Company and the investors named therein, as amended by Amendment No. 1 dated as
of March 21, 2005 by and among the Company and the investors named therein.

ARTICLE VII
MISCELLANEOUS

     7.1      Fees and Expenses. Upon receipt of an invoice from P&A Law
Offices, attorneys for SAIF, the Company shall pay legal fees of up to $10,000
to P&A Law Offices to cover SAIF’s legal fees and expenses incurred in
connection with the preparation and negotiation of the Transaction Documents.
Except as expressly set forth in the Transaction Documents to the contrary, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the issuance of the Shares.

       7.2      Waiver. The Purchasers hereby waive compliance by the Company
with Section 4.5 of that certain Common Stock Purchase Agreement, dated as of
September 29, 2004 (“2004 Agreement”), among the Purchasers and the Company, to
the extent that the transactions contemplated hereby may be considered a
"Subsequent Placement" for purposes of the 2004 Agreement.

17

--------------------------------------------------------------------------------



     7.3      Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents. Notwithstanding anything to the contrary
herein, the Shares may be assigned to any Person in connection with a bona fide
margin account or other loan or financing arrangement secured by such Shares.

       7.4      Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 5:00 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The addresses and facsimile numbers for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by such Person.

       7.5      Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding a majority of the Shares
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

       7.6      Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

       7.7      Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement (other than the rights under Sections 4.4 and
4.7 through 4.10) to any Person to whom such Purchaser assigns or transfers any
Shares, provided such transferee agrees in writing to be bound, with respect to
the transferred Shares, by the provisions hereof that apply to the “Purchasers.”
Notwithstanding anything to the contrary herein, Shares may be assigned to any
Person in connection with a bona fide margin account or other loan or financing
arrangement secured by such Shares.

18

--------------------------------------------------------------------------------



     7.8      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Section directly against the parties with obligations thereunder.

       7.9      Governing Law; Venue; Waiver of Jury Trail. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the state of New York. THE COMPANY AND PURCHASERS Hereby Irrevocably
Submit To The Exclusive Jurisdiction Of The State And Federal Courts Sitting in
The BOROUGH OF MANHATTAN, IN THE STATE OF NEW YORK for The Adjudication Of Any
Dispute BROUGHT BY THE COMPANY OR ANY PURCHASER Hereunder, In Connection
Herewith Or With Any Transaction Contemplated Hereby Or Discussed Herein
(Including With Respect To The Enforcement Of Any Of The Transaction Documents),
And Hereby Irrevocably Waive, And Agree Not To Assert In Any Suit, Action Or
ProceedinG BROUGHT BY THE COMPANY OR ANY PURCHASER, Any Claim That It Is Not
Personally Subject To The Jurisdiction Of Any Such Court, OR That Such Suit,
Action Or Proceeding Is Improper. Each party Hereby Irrevocably Waives Personal
Service Of Process And Consents To Process Being Served In Any Such Suit, Action
Or Proceeding By Mailing A Copy Thereof Via Registered Or Certified Mail Or
Overnight Delivery (With Evidence Of Delivery) To Such Party At The Address In
Effect For Notices To It Under This Agreement And Agrees That Such Service Shall
Constitute Good And Sufficient Service Of Process And Notice Thereof. Nothing
Contained Herein Shall Be Deemed To Limit In Any Way Any Right To Serve Process
In Any Manner Permitted By Law. The Company AND PURCHASERS Hereby Waive All
Rights To A Trial By Jury.

       7.10      Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.

       7.11      Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

       7.12      Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

19

--------------------------------------------------------------------------------



     7.13      Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

       7.14      Replacement of Securities. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.

       7.15      Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

       7.16      Payment Set Aside. To the extent that the Company makes a
payment or payments to any Purchaser hereunder or any Purchaser enforces or
exercises its rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company by a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

       7.17      Adjustments in Share Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.

[SIGNATURE PAGES FOLLOW]

20

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  INTELLIGROUP, INC.       By: /s/ Madhu Poomalil   Name: Madhu Poomalil  
Title: Chief Financial Officer       Address for Notice:       499 Thornall
Street   Edison, New Jersey 08837   Facsimile No.: (732) 362-2497   Telephone
No.:   Attn: Legal Department

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  SB ASIA INFRASTRUCTURE FUND, L.P.       By: /s/ Andrew Y. Yan   Name: Andrew
Y. Yan   Title: Authorized Signatory       Purchase Price: $5,000,000      
Number of Shares to be acquired at Closing: 3,333,333       Address for Notice:
      SB Asia Infrastructure Fund L.P.   Ugland House   P.O. Box 309   George
Town   Grand Cayman, Cayman Islands     With a copy to:           SAIF Advisors
Limited   Suites 2115-2118   2 Pacific Place   88 Queensway   Hong Kong  
Facsimile No.: 852-22349116   Telephone No.: 852-219182200   Attn: Brandon Lin
or Jason So

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  VENTURE TECH ASSETS LTD.       By: /s/ Sandeep Reddy                 
Name:  Sandeep Reddy   Title: Director       Purchase Price: $5,000,000      
Number of Shares to be acquired at Closing: 3,333,334       Address for Notice:
      4 Whitcome Mews,   Richmond TW9 4BT   United Kingdom       Facsimile No.:
  Telephone No.: +44-208-876-2141   Attn:     With a copy to:           Venu
Chittoory   96, Dr. R K Salai, Mylapore   Chennai 600 004, India   Facsimile
No.:   Telephone No.: _+91-98400-89419   Attn:

--------------------------------------------------------------------------------



     Exhibits:

A      Transfer Agent Instructions

Exhibit A

Transfer Agent Instructions

(Company counsel to complete)

INTELLIGROUP, INC.
499 Thornall Street
Edison, NJ 08837

______________ [__], 2006

[Name of Transfer Agent]
[Address]
[Address]

Attention: [___________]

Re: Shares Issuance Instructions

Ladies and Gentlemen:

We hereby instruct you, as transfer agent of the shares of Common Stock, par
value $0.01 per share (the “Common Stock”), of Intelligroup, Inc., a New Jersey
corporation (the “Company”), to issue an aggregate of [_________]shares of
Common Stock (the “Shares”) pursuant to the Common Stock Purchase Agreement
dated ___________ [__], 2006 (the “Agreement”) in the name of [insert name of
Purchaser] (the “Purchaser”) and to deliver, on our behalf, the certificate
representing the Shares to or for the account of the Purchaser. The Shares have
not been registered under the Securities Act of 1933 and should include the
legend listed on Exhibit A.

The Company has authorized the issuance of the Shares pursuant to the
resolutions attached hereto as Exhibit B.

[Remainder of this page intentionally left blank.]

--------------------------------------------------------------------------------



Thank you very much for your attention to the above.

             Very truly yours,              INTELLIGROUP, INC.        
     By:    _________________________________          Vikram Gulati    
     Chief Executive Officer

--------------------------------------------------------------------------------



Exhibit A

Legends

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.”

--------------------------------------------------------------------------------



Exhibit B

RESOLUTIONS ADOPTED BY THE
BOARD OF DIRECTORS

--------------------------------------------------------------------------------